Citation Nr: 1341995	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression and PTSD.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a sleep disorder, including sleep apnea.

6.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for congestive heart failure.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant had active duty service from January 4, 1977, to February 15, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues, in pertinent part, were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

Although the August 2009 rating decision addressed the depression and sleep apnea issues on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Ashford v. Brown, 10 Vet. App. 120 (1997) (a new theory of causation or a new theory of entitlement does not constitute a new claim), Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  The Board also notes that the issue of entitlement to service connection for PTSD was denied in August 2004 and that the appellant's statements may be construed as a request to reopen that claim.  Therefore, the Board has listed the applicable issues on the title page as whether new and material evidence was received to reopen the claims for service connection.

The issues of whether new and material evidence was received to reopen claims for entitlement to service connection for a sleep disorder, including sleep apnea, and congestive heart failure, and entitlement to service connection for a low back disorder, an acquired psychiatric disorder, including depression and PTSD, a left knee disorder, a right knee disorder, and a right wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2007 rating decision denied reopening a claim for entitlement to service connection for a low back disorder; the appellant was properly notified of the decision but did not appeal this specific determination.

2.  A November 2005 rating decision denied entitlement to service connection for depression; the appellant was properly notified of the decision but did not appeal this specific determination.

3.  Evidence added to the record since the November 2005 and January 2007 rating decisions does raise a reasonable possibility of substantiating the service connection claims for a low back disorder and for an acquired psychiatric disorder.

CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence was received and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a January 2007 rating decision denied reopening a claim for entitlement to service connection for a low back disorder.  The claim was initially denied in June 1982 because the evidence demonstrated the disorder was not service incurred or aggravated.  A November 2005 rating decision also denied entitlement to service connection for depression.  It was noted that the evidence of record at that time included psychiatric disorder diagnoses, but did not relate any such disorder to service.  The appellant was notified of these decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The pertinent evidence added to the record since the November 2005 and January 2007 rating decisions includes statements from the appellant and members of his family members and his June 2012testimony in support of the claims.  VA treatment reports were also obtained and added to the record.  

Based upon a review of the record, the Board finds that the evidence received since the respective November 2005 and January 2007 rating decisions is neither cumulative nor redundant of the evidence previously reviewed and that it raises a reasonable possibility of substantiating the appellant's low back and psychiatric disorder claims.  The new evidence includes statements from the appellant describing events and injuries that occurred during service and statements from family members describing problems the appellant experienced after his return from service in 1977.  VA treatment records added to the record include diagnoses of present lumbar spine and acquired psychiatric disorders.  This evidence is presumed to be credible for the purpose of reopening the claims.  Therefore, the claims must be reopened.



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a low back disorder; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including depression and PTSD; to this extent the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Although the appellant was adequately notified of the duties to assist and of the information and evidence necessary to substantiate service connection and congestive heart failure claims by correspondence dated in June 2008, the record does not indicate he was provided adequate notice concerning the request to reopen the previously denied sleep disorder claim.  Corrective action as to this matter is required.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search. 38 C.F.R. § 3.159(c)(2).  

In this case, the appellant contends that he sustained a back injury during his active service and that he had been assaulted by his drill instructors when he tried to seek medical treatment.  He has also asserted, in essence, that a service treatment report dated in January 1977 reporting that he had complained of low back pain since playing football in high school was erroneous.  In a May 1982 application for VA benefits he reported he injured his back and was going to sick call when two drill sergeants jumped him.  He stated that he had previously injured his back falling off a truck and falling off a bunk bed.  The appellant also contends, in essence, that he has sleep apnea, congestive heart failure, left and right knee disorders, and a right wrist disorder due to weight gain as a result of his back and psychiatric disorders.

Private medical records dated in June 1989 noted the appellant sustained work-related back injuries in April 1989 and in, approximately, September 1988.  A November 1992 report also noted he reported having a work-related back injury in 1980.  In a November 2005 statement, L.C.W., stated he had served with the appellant and recalled that he had complained of having hurt his back before he was involved in an altercation with his drill sergeants.  In statements dated in May 2009 members of the appellant's family recalled that after service he had received treatment for his strained back and that he had become depressed as a result of the way he was treated by his sergeants.  The appellant also provided additional information concerning events in service at his hearing in June 2012.  The Board finds further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant an appropriate corrective notice of the duties to assist and of the information and unique character of evidence necessary to substantiate his claim to reopen the previously and finally disallowed sleep disorder claim.

2.  Request that the appellant provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the appellant has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the appellant responds appropriate efforts must be taken to obtain all pertinent VA treatment records, VA unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the appellant cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Following completion of the above, schedule the appellant for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present low back disorder was incurred or aggravated as a result of service and, if so, whether any present sleep apnea, heart disorder, knee disorder, or right wrist disorder was incurred or aggravated as a result of that back disorder.  It should be noted that the appellant is presumed to have been sound upon enlistment, that service records show he received treatment in January 1977 for a sacroiliac joint strain, that private medical records show he sustained work injuries in 1980, 1988, and 1989, and that magnetic resonance imaging and X-ray studies in 1988, 1989, and 1992 revealed a normal lumbar spine.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of directive 3, schedule the appellant for an appropriate VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present acquired psychiatric disorder was incurred or aggravated as a result of service or a verified event during service and, if so, whether any present sleep apnea, heart disorder, knee disorder, or right wrist disorder was incurred or aggravated as a result of that psychiatric disorder. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


